DETAILED ACTION
Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 13 and 20 are objected to because of the following informalities:

With respect to claim 13, the claim is improperly dependent on claim 1 and should be dependent on claim 7.
With respect to claim 20, the claim is improperly dependent on claim 1 and should be dependent on claim 14.

Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 7-9, 13-16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bailey et al. (US 6,981,180 B1) in view of Kulkarni et al. (US 2016/0212073 A1).

With respect to claim 1, Bailey discloses: a system, comprising: a processor that executes computer-executable instructions stored in a memory, which causes the processor to:
record, via a logging component, a hypertext transfer protocol (HTTP) request message (i.e., monitoring a sniffing HTTP traffic with a collector and feeding them into a logger in Bailey, col. 7 lines 63-67),
wherein the HTTP request message is generated by a client device and is transmitted from the client device to a deployed web server (i.e., monitoring live traffic including HTTP requests/responses between requesting clients and live production systems in Bailey, col. 6 lines 33-36, col. 8 lines 11-28);
record, via the logging component, a first HTTP response message, wherein the first HTTP response message is generated by the deployed web server based on the HTTP request message and is transmitted from the deployed web server to the client device (i.e., pulling traffic from a switch port and feeding it to a logger; store live production and test system responses for comparison in Bailey, col. 6 lines 32-43, col. 7 lines 63-67);
browserlessly transmit, via a transmitter component, the HTTP request message to a web server undergoing testing, wherein the web server undergoing testing generates a second HTTP response message based on the HTTP request message (i.e., replicating the live client requests to a test server, the output of the test server response can be compared to the live server responses in Bailey, col. 6 lines 32-43);
browserlessly receive, via a receiver component, the second HTTP response message from the web server undergoing testing (i.e., receives HTTP responses from the test server in Bailey, col. 8 lines 29-40); and
compare, via a validation component, a first message body of the first HTTP response message to a second message body of the second HTTP response message (i.e., comparing the differences between the outputs for corresponding pairs of live and test servers to detect erroneous behavior in Bailey, col. 6 lines 32-43).
Bailey discloses comparing the differences between the outputs for corresponding pairs of live and test servers to detect erroneous behavior (col. 6 lines 32-43).  Bailey do(es) not explicitly disclose the following.  Kulkarni, in order to improve accuracy of end-to-end web interaction by simulating human activity to determine behavior under realistic conditions (¶0067), discloses: without rendering the first HTTP response message and without rendering the second HTTP response message (i.e., headless browsers are instantiated and programmatically simulate customer interaction without manual interaction, therefore there is no need to render HTTP responses graphically to a user in Kulkarni, ¶0061; and headless browsers used to test and simulate user interaction with the server in Kulkarni, ¶0067).
Based on Bailey in view of Kulkarni, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Kulkarni to improve upon those of Bailey in order to improve accuracy of end-to-end web interaction by simulating human activity to determine behavior under realistic conditions.

With respect to claim 2, Bailey discloses: the system of claim 1, wherein the computer-executable instructions are further executable to cause the processor to:
determine, via the validation component and based on the comparison, that the first message body of the first HTTP response message is consistent with the second message body of the second HTTP response message (i.e., checking for equivalence of HTTP responses from the live and test servers in Bailey, col. 8 lines 29-40); and
generate, via an alert component, a successful validation alert indicating that the web server undergoing testing successfully responded to the HTTP request message (i.e., record results of comparing live and test server HTTP responses for human and automated analysis, receiving notification of test server experience in Bailey, col. 7 lines 9-13, col. 8 lines 29-40).

With respect to claim 3, Bailey discloses: the system of claim 1, wherein the computer-executable instructions are further executable to cause the processor to: determine, via the validation component and based on the comparison, that the first message body of the first HTTP response message is not consistent with the second message body of the second HTTP response message (i.e., comparing the differences between the outputs for corresponding pairs of live and test servers to detect erroneous behavior in Bailey, col. 6 lines 32-43); and
generate, via an alert component, an unsuccessful validation alert indicating that the web server undergoing testing unsuccessfully responded to the HTTP request message (i.e., notifying and recording for human or automated analysis of a mismatch in HTTP responses from the test server and live server in Bailey, col. 7 lines 9-13, col. 8 lines 29-40).

With respect to claim 7, the limitation(s) of claim 7 are similar to those of claim(s) 1.  Therefore, claim 7 is rejected with the same reasoning as claim(s) 1.
With respect to claim 8, the limitation(s) of claim 8 are similar to those of claim(s) 2.  Therefore, claim 8 is rejected with the same reasoning as claim(s) 2.
With respect to claim 9, the limitation(s) of claim 9 are similar to those of claim(s) 3.  Therefore, claim 9 is rejected with the same reasoning as claim(s) 3.

With respect to claim 13, Bailey discloses: the computer-implemented method of claim 1, wherein the web request, the first web response, and the second web response implement a version of hypertext transfer protocol (i.e., HTTP requests and responses being used in Bailey, col. 8 lines 11-28).

With respect to claim 14, the limitation(s) of claim 14 are similar to those of claim(s) 1 and 7.  Therefore, claim 14 is rejected with the same reasoning as claim(s) 1 and 7.
With respect to claim 15, the limitation(s) of claim 15 are similar to those of claim(s) 2.  Therefore, claim 15 is rejected with the same reasoning as claim(s) 2.
With respect to claim 16, the limitation(s) of claim 16 are similar to those of claim(s) 3.  Therefore, claim 16 is rejected with the same reasoning as claim(s) 3.

With respect to claim 20, the limitation(s) of claim 20 are similar to those of claim(s) 13.  Therefore, claim 20 is rejected with the same reasoning as claim(s) 13.


Claim(s) 4-6, 10-12 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bailey et al. (US 6,981,180 B1) in view of Kulkarni et al. (US 2016/0212073 A1), and further in view of Uola et al. (US 2010/0153568 A1).

With respect to claim 4, Bailey discloses: the system of claim 1, wherein the computer-executable instructions are further executable to cause the processor to:
determine, via the validation component, that a first header of the first HTTP response message is not consistent with a second header of the second HTTP response message (i.e., comparing the headers of the test server and production servers to safely test servers under development in Bailey, col. 3 lines 46-57); and
map, via a mapping component, the first header of the first HTTP response message to the second header of the second HTTP response message (i.e., in response to matching the HTTP responses from the test and production servers, logging and recording the result of the match for later analysis, wherein the logging maps the received production HTTP response to the received test HTTP response in Bailey, col. 8 lines 14-37; and comparing/validation includes checking data in HTTP headers in Bailey, col. 7 lines 35-40).
Bailey discloses comparing the differences between the outputs for corresponding pairs of live and test servers to detect erroneous behavior (col. 6 lines 32-43).  Bailey and Kulkarni do(es) not explicitly disclose the following.  Uola, in order to manage and monitor sessions in an application layer of multiple site servers (¶0053), discloses: thereby yielding a mapping that indicates that a future header of a future HTTP request message is to be replaced with the second header of the second HTTP response message when the future header of the future HTTP request message is equivalent to the first header of the first HTTP response message (i.e., binding a cookie received in HTTP response from a server to the header in an HTTP request to another server, the binding useful for replacing a cookie in the header of an HTTP request with the cookie received from another server in Uola, ¶0053).
Based on Bailey in view of Kulkarni, and further in view of Uola, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Uola to improve upon those of Bailey in order to manage and monitor sessions in an application layer of multiple site servers.

With respect to claim 5, Bailey discloses comparing the differences between the outputs for corresponding pairs of live and test servers to detect erroneous behavior (col. 6 lines 32-43).  Bailey and Kulkarni do(es) not explicitly disclose the following.  Uola, in order to manage and monitor sessions in an application layer of multiple site servers (¶0053), discloses: the system of claim 1, wherein the computer-executable instructions are further executable to cause the processor to: modify, via a preprocessing component, the HTTP request message prior to transmitting the HTTP request message to the web server undergoing testing, by replacing a header of the HTTP request message with a prior header of a prior HTTP response message generated by the web server undergoing testing (i.e., remove cookie in the HTTP header of a request and replace it with the cookie bound to the other server location in Uola, ¶0053).
Based on Bailey in view of Kulkarni, and further in view of Uola, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Uola to improve upon those of Bailey in order to manage and monitor sessions in an application layer of multiple site servers.

With respect to claim 6, Bailey discloses comparing the differences between the outputs for corresponding pairs of live and test servers to detect erroneous behavior (col. 6 lines 32-43).  Bailey and Kulkarni do(es) not explicitly disclose the following.  Uola, in order to manage and monitor sessions in an application layer of multiple site servers (¶0053), discloses: the system of claim 5, wherein the header of the HTTP request message is a session ID or a tracking token established by the deployed web server, and wherein the prior header of the prior HTTP response message is a session ID or a tracking token established by the web server undergoing testing (i.e., a tracking token or cookie included within a header, wherein the tracking cookie received from another server in Uola, ¶0053).
Based on Bailey in view of Kulkarni, and further in view of Uola, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Uola to improve upon those of Bailey in order to manage and monitor sessions in an application layer of multiple site servers.

With respect to claim 10, the limitation(s) of claim 10 are similar to those of claim(s) 4.  Therefore, claim 10 is rejected with the same reasoning as claim(s) 4.
With respect to claim 11, the limitation(s) of claim 11 are similar to those of claim(s) 5.  Therefore, claim 11 is rejected with the same reasoning as claim(s) 5.
With respect to claim 12, the limitation(s) of claim 12 are similar to those of claim(s) 6.  Therefore, claim 12 is rejected with the same reasoning as claim(s) 6.

With respect to claim 17, the limitation(s) of claim 17 are similar to those of claim(s) 4.  Therefore, claim 17 is rejected with the same reasoning as claim(s) 4.
With respect to claim 18, the limitation(s) of claim 18 are similar to those of claim(s) 5.  Therefore, claim 18 is rejected with the same reasoning as claim(s) 5.
With respect to claim 19, the limitation(s) of claim 19 are similar to those of claim(s) 6.  Therefore, claim 19 is rejected with the same reasoning as claim(s) 6.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN L LIN whose telephone number is (571)270-7446. The examiner can normally be reached Monday through Friday 9:00 AM - 5:00 PM (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on 571-272-4036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Sherman Lin
11/30/2022

/S. L./
Examiner, Art Unit 2447               

/JOON H HWANG/Supervisory Patent Examiner, Art Unit 2447